Wells, J.
The provision in the bankrupt act, § 14, that an assignment shall be made, and thereupon, by operation of law, the title to all property, real and personal, “ shall vest in said assignee, although the same is then attached on mesne process as the property of the debtor,” would imply that all such attach*378ments are to be thereby vacated. It is a reasonable, not ths necessary, inference. But it is not left to inference. The same sentence continues: “ and shall dissolve any such attachment made within four months next preceding the commencement of said proceedings.” Such explicit terms do not admit of enlargement, nor of the special modifications which the defendant seeks to engraft upon the text of the statute. The provisions for a full discharge, § 34, and forbidding the prosecution of any suit to final judgment against the debtor, § 21, must be construed, as they well may be, so as not to prevent the enforcement of a lien, which the statute itself permits, by any requisite proceedings therefor which do not involve a judgment in personam. A lien by attachment can be enforced in no other way than by the qualified judgment which was rendered in the superior court. The entry must be therefore Judgment affirmed.